Title: To Thomas Jefferson from R. William Mitchell, 27 February 1781
From: Mitchell, R. William
To: Jefferson, Thomas



Honourable Sir
Culpeper 27th February 1781

I enlisted with Major Slaughter at the time he was recruiting his men for the back Country, where I have served till now, but finding the Country to be very unhealthy and not answering my expectations, I must beg leave to request the favour of your Excellency to Permit me to serve my time out in the Continental Army, where I perhaps may render some service to my Country as men appear to be greatly wanting to the Southward and by the time I  can get out to the Falls of Ohio, my time of enlistment will be nearly elapsed; that in all probability, Should I go there I shall be of but small service; and if by your Excellencys permission, I join the Continental Army I may render my Country the Service due from a Soldeir. Indeed the accommodations in the back Country for soldiers is so bad that I dispair of Ever returning should I go there. At all events, am taught by Experience that I shall suffer greatly. I make no doubt but Your excellency is no stranger to the sufferings of the Army in that quarter under Major Slaughter; that Numbers of them are already dead, through want of the Necessaries and conveniencies of life and many others languishing under severe illness who it is probable may not recover. From the remote situation of that Country it has proved very inconvenient to supply the Soldiers with the Money they are intituled to for Wages with which they perhaps when sick might purchase some little necessaries of provisions which would afford them some small releif. I can assure your Excellency, I have not received one farthing of pay from the time of My enlistment, that I have a family that depend on Me for a Support, and without getting my pay it is morally impossible to afford them that assistance that is required to keep them from Want and was I in the Army where I could be favoured with Opportunities of Sending them the little Succour I could Spare, it would not only be a satisfaction to Me but a great releif to them in their distress. These reasons, I hope, will have their due operation With your Excellency, and if you find it Convenient to grant My petition, Shall ever Consider myself under the greatest Obligations and My family relieved from the Utmost distress.
I am Your Excellencys Most Obet: & Very Hble St.,

R. William Mitchell

